                                                                                                                                             FILED
             AO IOM (O!/ISJ Are i<ation fot a Wamnt by Ttltphont orO!h<r Rt li1blc El«•onic MrM>                                            SEP O 3 2020
                                                  UNITED STATES DISTRICT COURT
                                                                                for lhe
                                                                 Enslem District of North Carolina

                          In the Maller of the Search of
                     (Rrltj/y tl,s~r//>e tht prop,rry to bt stnrthtd
                      or ldt1uify tht p,rsou b_y """" and oddrtss)                                 Cose No.   7: 2-0-t>tj.,. (20q-~
             a black Apple IPhone cellular telephone, Model:A 166,
                   FCCID: BCG-E3087A, IC:579C-E3087A


               APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
                       I, n federal law enforcement officer or an attorney for the government, request a search warrant and s1a1e under
            penalty of perjury that I have reason to believe that on the following person or property fkk,uify tht p,rson or durribt ,,.,
            prop,rl)• to t,, uorclwd mid gfrwt Its l~atio'I):
             a black Apple !Phone cellular telephone , Model:A 166, FCCID: BCG•E3087 A. IC:579C-E3087
             located at 2451 S. Colllege Rd., Wilmington, NC.
           localed in the              Eastern           District of  North Carolina        , lhere is now concealed (id,111/fy 1l1t
           p,rson or dtscribt tilt p,op,rty 10 bt uutdJ:
             The above Item Is currently In the custody of tile WIimington Police Department In a secured location located at 2451
             South College Road, Wilmington, NC, as more partlcularty described In Search Warrant Affidavit Attachment A.

                    The basis for the sc:irch under Fed. R. Crim. P. 4 l(c) is (clttd 011, or mor,):
                           ff evidence of a crime;
                           0 contraband, frui ts of crime, or other items illegally possessed;
                           0 property dC!igned for use, intended for use, or used in committing a crime;
                           0 a person to be arrested or a person who i s unlawfully rcs1rained.

                    T he search is related to     a violation of:
                       Code Secl/011                                                          Offense Description
                 Trtle 21 ,U.S.C.§841(e)(1)                                       Distribution of Controlled Substances
                 Title 18,U.S.C.§922(g)( 1)                                       Possession or a Firearm by a Convicted Felon


                   The application is based on these facts :
                  See Attached Affidavit.


                     if   Continued on the a11achcd sheet.




                                                                                                       FBI TFO LONNIE WADDELL
                                                                                                              Pri•ll~d lktm~ and 111/1




City & State: Wilmington, North Carolina                                        Robert B. Jones Jr., United States Magistrate Judge




                Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 1 of 12
                          fN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

 IN THE MATIER OF THE SEARCH OF                     Case No.   7: lO-()\' - ('2..o'i-~
 SUBJECT ELECTRONIC DEVICE
 DESCRIBED IN ATIACHMENT A



                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

        I, Task Force OOicer Lonnie Waddell, Federal Bureau of fnvestigation, being duly

sworn, depose and state as follows :

                       INTRODUCTION AND AGENT BACKGROUND

        I.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search for and seize fruits, evidence, and

instrumentalities of multiple criminal violations; more particularly described in Attachment 8,

which is attached hereto and incorporated by reference, on the following electronic DEVICE,

more particularly described herein and in Attachment A ("DEVICE"), attached hereto and

incorporated by reference :

             a. The following item was in the possession of rREDDIE TAYLOR IV at the time

                of his arrest on August 17, 2020 all of which are currently in the possession of the

                Wilmington Police Department, located at 2451 South College Road,

                Wilmington, NC, 28412:

                               a black Apple iPhone cellular telephone, Model:A l 66, FCCID:

                               DCG-E3087A, IC:579C-E3087




Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 2 of 12
         2.      The applied-for warrant would authorize the forensic examination of the DEVICE

 for the pwpose of identifying electronically stored data particularly described in Attachment B.

         3.      Probable cause exists to believe that the requested infonnation will constitute or

 lead to evidence concerning offenses involving firearm possession by a convicted felon, in

 violation of Title I 8, United States Code, Section 922(g)(l ), as well as the identification of

 individuals who are engaged in the commission of these offenses (hereinafter "Target Offenses").

        4.      I have personally participated in the investigation set forth below. I am familiar

with the facts and circumstances of the investigation through my personal participation; from

discussions with other agents and investigators; from my discussions with witnesses involved in

the investigation; and from review ofrccords and reports relating to the investigation. Unless

otherwise noted, wherever in this affidavit I assert that a statement was made, the information

was provided by another agent, law enforcement officer, or witness who may have had either

direct or hearsay knowledge of that statement and to whom I or others have spoken or whose

reports I have read and reviewed. Such statements arc among many statements made by others

and are stated in substance and in part unless otherwise indie11ted. Since th is affidl\vit is being

submitted for the limited purpose of securing a search warrant authorizing the search of the

aforementioned DEVICE, I have not included details of every aspect of the investigation. Facts

not set forth herein are not being relied upon in reaching my conclusion that the requested order

should be issued. Nor do I request that this Court re ly on nny facts not set forth herein in

reviewing this application .

       5.      I am an investigative or law enforcement officer of the United States within the

meaning of 18 U.S .C. § 2510(7), that is, an officer of the United States who is empowered by law

to conduct investigations of, and to make arrests for, offenses enumerated in 18 U.S.C. § 2516.

                                                  2




Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 3 of 12
         6.     I am n Task Force Officer with the Federal Bureau of Investigat ion. I am currently

 assigned to the Wilmington, NC field Office.

        7.      I am a Detective with the Wilmington Police Department in Wilmington, North

 Carolina and have been employed with my agency for 13 years, 2 months. I am presently part-

 time assigned to the Federal Bureau oflnvestigation, Safe Streets Task Force in Wilmington, North

 Carolina and have been a Task Force Officer for 5 years. In that capacity, I routinely investigate

violations of the federal criminal statutes. During my assignment, I have also spoken on numerous

occasions with informants, suspects, and experienced investigators concerning the manner, means,

methods, and practices that criminals use to further the operation of their criminal enterprises and

the most effective methods of investigating and dismantling such organii'.ations.

                        PRIOR SEARCH AND SEIZURE WARRANT

        8.     Federal agents were investigating TAYLOR for violations of possession of a

fircann by a convicted felon, 18 U.S .C. § 922(g)( I), and for violations of the Controlled Substances

Act, 21 U.S.C. § 846 and 841 (a)( I), pertaining to sales ofillcgal control led substances. On August

12, 2019, this Court issued an arrest warrant for TAYLOR based on a Complaint filed that same

day by United States Magistrate Judge Robert 8. Jones, Jr.         ill United States v. FREDDIE
TAYLOR IV. ct al.. No. 7:20-mj-1193 -RJ.

       9.      On August 17, 2020, Task Force Officers (TFO) with FBI Safe Streets along with

Wilmington Police Department (WPD), North Carolina (NC), Ofliccrs arrested TAYLOR in the

1600 block of Market Street in Wilmington, NC. TAYLOR had an active Federal warrant for the

possession of a fircann by a convicted felon . FBI TFO Waddell seized a bh1ck Apple iPhonc

cellular device, n back Motorola cellular device and an Alcatcl cellular device during the arrest of

TAYLOR. TAYLOR identified the DEVICE as belonging to him during his arrest.

                                                  3




Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 4 of 12
         10.    The \VPD Special Investigation Division Gang Unit validated TAYLOR es e

 member of the UBN Double ll Blood sci. TAYLOR was validated for his affiliation with Double

 II Dlood gang members and photographs of TAYLOR displaying Double JI gang symbols.

        11 .    On July I0, 2020, when TAYLOR w11s initially arrested for the possession of a

 fi reann by a convicted felon by the WPD Mobile Field Force Unit, he was in the vehicle with

 validated blood gang member JAVANTE MCALLISTER-SANDERS. SANDERS was in

possession ofa quantity of heroin which he had on his person in the vehicle with he and TAYLOR.

This affiant is aware that fireanns are used as o tool for illegal drug sales. It is common for drug

distributors to either carry fireanns on their person or have someone with them carrying a firearm

during their illegal drng distribution. TAYLOR also had two cellular devices that were seized by

WPD during his arrest on July I0, 2020. This affiant knows it is common for persons involved in

illegal drug distribution to carry more than one cellular device in efforts to elude law enforcement

detections. Search warrants for TAYLOR 's two cellular devices were obtained from the New

Hanover County Superior Court. Data was extracted from the cellular devices to included text

messages, photographs, call logs nnd videos. This nffiant reviewed the data from both devices.

This affiant saw text messages showiag TA YLOR's involvement in illegal drug distribution and

illegal drug use.   Photographs from the cellular devices showed TAYLOR with fireanns.

Photographs also showed TAYLOR and known validated Blood Gang Members in the City of

Wilmington, NC, to include MCALLISTER-SANDERS.

       12.     On August 17, 2020, during TA YLOR 's arrest he had three cellular devices on his

person. TAYLOR was inside a vehicle with JAHMIR SAHW during his arrest. The vehicle had

n strong odor of marijuana emanating from the inside when TAYLOR was removed from the sedan

and arrested. A search ofTA YLOR, SHAW and the vehicle was conducted by WPD Mobile Field

                                                4




Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 5 of 12
 Force. lbe search resulted in small pieces of marijuana found throughout the sedan nnd SHAW

 lo have cocaine on his person. This affiant knows from the search of TA YLOR's cellular DEVICE

 seized on July I0, 2020, it is more probable than not that infonnation on the DEVICE seized during

 TA YLOR's arrest will contain infom1alion on illegal drugs, fireanns and TA YLOR's gang

 affiliation and others involved in the same activities 11s TAYLOR.

         13.    This Affiant knows from his training and experience that illegal street gang

 members use their cellular devices to post on social media pictures of their gang affili11tion, other

 gang members, firearms, and illegal drugs. This Affiant also knows that pictures of firearms,

 illegal drugs, gang affiliations and other gang members to be stored on cellular devices belonging

to illegal street gang members.

        14.     The DEVICE arc currently stored 111 the office of the Wilmington Pol ice

Department in Wilmington, North Carolina. In my training and experience, I know that the

DEVICE has likely been stored in a manner in which their contents arc, to the extent material to

this investigation, in substantially the same state as they were when the DEVICE first came into

the possession of the government.

        I 5.   As described further below, I submit that there is probable cause to believe that

evidence of illegal drug distribution in violation ofTitle 21 U.S.C. § 841 (a)( I) and illegal firearm

possessions in violation of possession of a fircann by a convicted felon, 18 U.S.C. § 922(g)( I),

will likely be found on the electronic storage DEVICE belonging to or use<! by TAYLOR.

        16.    Therefore, the government requests permission to search the electronic storage

DEVICE that was seized pursuant to TAYLOR 's arrest on August 17, 2020.




                                                  5




Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 6 of 12
                          PROBABLE CAUSE TO SEARCH SEIZED DEVICE

        17.       The DEVICE is currently in the lawful possession of the Wilmington Police

 Department and has been since August 17, 2020, when the DEVICE was seized by TFO Weddell.

 Therefore, while the FBI might already have all necessary authority to examine the DEVIC E, I

 seek this additional warrant out of an abundance of caution to be certain that an examination of

 the DEVICE will comply with the Fourth Amendment and other applicable laws.

        18.      The DEVICE is currently in storage at the Wilmington Police Department, 2451

South College Road Wilmington, NC, 28412. In my training and experience, I know that devices

similar to this DEVICE have been stored in a mariner in which their contents are, lo the extent

material to this investigation, in substantially the same state as they were when the DEVICE first

came into the possession of the FBI.

                                       TECHNICAL TERMS

        19.      Based on my training and experience, I use the following technical tenns to convey

the follo\\~ng meanings:

              a. Wireless telephone:    A wireless telephone (or mobile telephone, or cellular

                 telephone) is a handheld wireless device used for voice and data communication

                 through radio signals.    TI1ese telephones send signals through networks of

                 transmitter/receivers, ennbling communication with other wireless telephones or

                 traditional ''land line" telephones. A wireless telephone usually contains a "call

                 log," which records the telephone number, date, and time of calls made to and from

                 the phone. In addition to enabling voice communications, wireless telephones offer

                 a broad range of capabilities. These capabilities include: storing names and phone

                 numbers in electronic "address books;" sending, receiving, and storing text

                                                 6




Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 7 of 12
                  messages and e-mail; taking, sending, receiving, and storing still photographs and

                 moving video; storing and playing back audio files; storing dates, appointments,

                 and other information on personal calendars; and accessing and down loading

                 information from the Internet.       Wireless telephones may also include global

                 positioning system ("OPS") technology for detcm1ining the location of the device.

              b. Digital Memory Cards: A digital memory card is a storage media to store recorded

                 images, typically from a digital camera.      Images can usually be retrieved by

                 connecting the digital memory card to a separate reader.

        20.      Based on my training, experience, and research, I know that cellular telephone

devices have capabilities that allow them to serve as a wireless telephone, digital camera, portable

media player, OPS navigation device and PDA. In my training and experience, examining data

stored on devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the device.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       21 .      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This infom1ation can sometimes

be recovered with forensics tools.

       22.      Forensic evidence. As further described in Attachment D, this application seeks

permission to locate not only electronically stored informntion that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the DEVICE was used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence might be on the DEVICE because:
                                                  7




Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 8 of 12
              a. Data on the storage medium can provide evidence of a file that was once on the

                 storage medium but has since been deleted or edited, or of a deleted portion of a

                 file (such as II paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the

                 device. This "user attribution" evidence is analogous to the search for "indicia of

                 occupancy" while executing a search warrant at n residence.

             c. A person with appropriate familiarity with how an electronic device works may,

                 af\er examining this forensic evidence in its proper contex t, be able to draw

                 conclusions about how electronic devices were used, the purpose of their use, who

                 used them, and when.

             d. The process of identifying the exact electronically stored information on II storage

                medium that are necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other infonnation stored on the computer and the

                application ofknowlcdgc about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.

             e. Further, in finding evidence of how II device was used, the purpose of its use, who

                used it. and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.

       23.      Not11rc ofcxomi11ario11. Based on the foregoing, and consistent with Rule

4l(c)(2)(8), the warrant I nm applying for would pem1it the examination of the DEVICE

                                                   8




Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 9 of 12
                consistent with the wnmint. The examination may require authorities to employ techniques,

                including but not limited to computer-assisted scans of the entire medium, that might expose

                many parts of the DEVICE to human inspection in order to determine whether it is evidence

                described by the warrant.

                       24.     Manner of execution. Because this warrant seeks only permission to examine a

                device already in law enforcement's possession, the execution of this warrant docs not involve the

                physical intrusion onto a premise. Consequently, I submit there is reasonable cause for the Court

                to authorize execution of the warrant at any time in the day or night.

                                                         CONCLUSION

                       25.     Based on the evidence listed above, the affiant respectfully submits that there is

               probable cause to find that evidence of violations ofTitle 21 U.S.C. § 841 (a)( l) and Title 18 U.S.C.

               § 922(g)(I) is located on the DEVICE.

                       26.    Therefore, I respectfully request that the attached warrant be issued authorizing the

               search of the items listed above.

                                                                    RespcctrulZ"&
                                                                ~W,d<kll
                                                                 Task Force Officer, FBI
                                                                 Wilmington, NC Pield Office


Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant appeared before me via
reliable electronic means, was placed under oath and attested to the contents of this Affidavit.

Date/Time: September 3, 2020 8:29 am                                            ~~
City & State: Wilmington, North Carolina                       Robert B. Jones Jr. , United States Magistrate Judge


                                                                9




              Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 10 of 12
                                     ATTACHMENT A

                                  Property to be Searched:


    •   a black Apple iPhonc cellular telephone, Model :Al66, FCCID: BCG-E3087A, IC:579C-

        E3087, (hereinafter referred to as the "SUBJECT DEVIC E").




                                             10




Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 11 of 12
                                        ATTACHMENT B

                                     ITEMS TO BE SEIZED:



       A.      Evidence, Fruits, and Instrumentalities of the Subject Offenses:

   The items lo be seized from the SUBJECT DEVICE include the following evidence, fmits,

   and instrumentalities of violations of violations of Title 21 U.S.C. § 84 I (a)( I)

               • All digital content, to include call history, SMS/MMS history, contacts,

   website search history, videos, photos, content from social media sites, lo include Faccbook,

   Facebook messenger, Snapchnt, lnstagram, WhatsApp and others, and any content not listed

   which would reveal evidence of the aforementioned violations of federal law.




                                                 II




Case 7:20-mj-01209-RJ Document 1 Filed 09/03/20 Page 12 of 12
